DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
5.	The scope of claim 8 is indefinite as it is unclear what the relationship between the sensed temperature and threshold distance is and how that relationship relates to 
6.	Regarding claim 11, it is unclear as to how the single sensed temperature, previously recited in claim 10 as specifically being “a sensed temperature of the end effector”, can also be a sensed temperature of the tissue surface unless the sensed temperature of the end effector is assumed to be the same as the tissue temperature.  It is due to this lack of clarity with respect to how many sensed temperatures are being received and which elements' temperatures are being sensed that the Examiner is of the position that the scope of the claim is indefinite.  For the purposes of examination, the sensed temperature in claim 11 is considered to be the sensed temperature of the end effector.  

	Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-2, 5-7, 9-12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malackowski et al. (US Patent Application Publication No. 2015/0374446), hereinafter Malackowski.
claim 1, Malackowski discloses:
an electromechanical arm configured for movement in multiple axes (manipulator 50 includes arms 68 and 70 having three degrees of freedom, figures 2 and 3, [0069]);
an electromechanical tool having an instrument shaft and an end effector formed thereon (surgical instrument 160 includes instrument shell 162 and energy applicator 184, figures 8-10, [0097, 0102]), the electromechanical tool being configured to be mounted on the electromechanical arm, and the electromechanical tool being configured to move with or relative to the electromechanical arm and apply energy to tissue engaged by the end effector (surgical instrument 160 is attached to the arms of manipulator 50 such that the manipulator 50 can position and orient the surgical instrument 160 and performs the intended medical procedure, [0064]; the medical procedure can include applying energy to tissue by the energy applicator 184 which can include ultrasonic energy, photonic energy, or RF electrodes, [0102, 0124]); and
a controller operatively coupled to the electromechanical arm and the electromechanical tool (manipulator controller 124 is included in cart 52 of manipulator 50, figures 2 and 11, [0089]), the controller configured to retard advancement of the electromechanical tool toward a tissue surface based on a sensed temperature of the end effector (manipulator controller 124 runs software modules including behavior control [0146], the behavior control includes a tool path force calculator 278 and a feed rate calculator 284, [0149-0150]; the feed rate calculator 284 determines the velocity which is controlled in part in response to the measured temperature of the energy applicator 184 to decrease the feed rate, [0165-0166]).
9.	Regarding claim 2, Malackowski discloses:

10.	Regarding claim 5, Malackowski discloses:
a sensor configured to sense a position of the end effector relative to a tissue surface (surgical navigation system 210 monitors the position of the end effector 110 to which surgical instrument 160 is attached relative to the treatment site on the patient, [0064]).
11.	Regarding claim 6, Malackowski discloses:
the controller is configured to retard advancement of the electromechanical tool when the temperature is within a predetermined threshold temperature (feed rate calculator 284 determines a feed rate adjustment coefficient based on the energy applicator temperature approaching or above a level at which there is appreciable damage to the tissue such that the coefficient may decrease from unity, [0165]).
12.	Regarding claim 7, Malackowski discloses:
the controller is configured to retard advancement of the electromechanical tool when the end effector is within a predetermined threshold distance from a tissue surface (surgical navigation system 210 determines when the instrument is approaching a boundary and limits the advancement such that it does not move outside of the defined boundary, [0066]).
13.	Regarding claim 9, Malackowski discloses:
a sensor configured to sense a distance of the end effector from a tissue surface (surgical navigation system 210 monitors the position of the end effector 110 to which surgical instrument 160 is attached relative to the treatment site on the patient, [0064]).
claim 10, Malackowski discloses:
applying energy to a tissue using an end effector formed on an instrument shaft of an electromechanical tool, the electromechanical tool being mounted on an electromechanical arm (energy applicator 184 of surgical instrument 160 applies energy to tissue at a target site, [0102]; the surgical instrument 160 is attached to manipulator 50 which includes arms 68 and 70 to position the instrument relative to the patient, figure 1, [0064, 0068]);  
receiving, during an application of the energy to the tissue, a sensed temperature of the end effector (a feed rate calculator 284 receives a temperature signal from a sensor 97 indicating the temperature of the energy applicator, [0165]); and
reducing, based on the sensed temperature, a velocity of the electromechanical tool toward a tissue surface (the feed rate calculator 284 determines a feed rate adjustment coefficient from the sensed temperature to slow the feed rate of the instrument, [0166]).
15.	Regarding claim 11, Malackowski discloses:
the sensed temperature comprises a sensed temperature of the end effector (sensor 97 can measure the temperature of energy applicator 184, [0165]).
16.	Regarding claim 12, Malackowski discloses:
the velocity is reduced to a first threshold velocity when the temperature is within a first predetermined temperature range (feed rate calculator 284 determines a feed rate adjustment coefficient based on the energy applicator temperature approaching or above a level at which there is appreciable damage to the tissue such that the coefficient may decrease from unity, [0165]).
claim 14, Malackowski discloses:
the first threshold velocity is adjusted by a first amount in response to determining that the electromechanical tool is a first threshold distance from the tissue surface (surgical navigation system 210 determines a first position of the instrument 160 at a distance within a boundary and allows the manipulator 50 to move the instrument 160 at the determined feed rate calculated in part by temperature signals, [0066-0067; 0150-0152]).
18.	Regarding claim 15, Malackowski discloses:
the first threshold velocity is adjusted by a second amount in response to determining that the electromechanical tool is a second threshold distance from the tissue surface (surgical navigation system 210 determines a second position at a boundary distance from the surgical site where the movement of the instrument 160 by manipulator 50 is halted, [0066-0067], Examiner notes that the surgical navigation system operates to control the instrument position/distance from a boundary concurrently with the feed rate calculator which determines the instrument velocity based in part on temperature signals).
19.	Regarding claim 16, Malackowski discloses:
the velocity is reduced based on a sensed position of the end effector relative to the tissue surface (surgical navigation system 210 determines a position of instrument 160 at a boundary distance from the surgical site where the movement of the instrument 160 by manipulator 50 is halted, [0066-0067]).
20.	Regarding claim 17, Malackowski discloses:
.

Claim Rejections - 35 USC § 103
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22.	Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Malackowski in view of Welches et al. (US Patent Application Publication No. 2009/0024023), hereinafter, Welches.
23.	Regarding claim 3, Malackowski discloses the invention as recited in claim 2 including a temperature sensor (temperature sensor 97 sensing end effector temperature, [0165]), but fails to disclose the temperature sensor is an IR sensor.
However, in the same field of endeavor, Welches teaches the use of an infrared camera to monitor temperatures of a surgical field (shown in figures 1 and 2, infrared camera 105 images the surgical field 101 to monitor surface temperatures, [0002]; Examiner notes that the infrared camera images the entire surgical field which includes the treatment instrument as it is used on the patient).
24.	Regarding claim 18, Malackowski discloses sensing end effector temperature [0165], but is silent on the temperature sensing method or device.  

It would have been obvious to one having ordinary skill in the art at the time of filing to modify the surgical system disclosed by Malackowski to use an infrared camera to monitor the temperature of the energy applicator tip of the surgical instrument within the surgical field as taught by Welches.  Doing so would provide temperature information about the surgical field including location information, which could help prevent tissue damage caused by overheating by providing a feedback signal indicating localized temperature information and values (Welches, [0007]).  

25.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Malackowski in view of Wang et al. (US Patent Application Publication No. 2013/0338664), hereinafter Wang.
26.	Regarding claim 4, Malackowski discloses the invention as recited in claim 2 including a temperature sensor (temperature sensor 97, [0165]), but fails to disclose the temperature sensor is a thermocouple disposed on the end effector.
However, in the same field of endeavor, Wang teaches:
the sensor comprises a thermocouple disposed on the end effector (temperature sensors 4 for monitoring electrode 3 temperature can be thermocouples, figure 1, [0032]).
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007) to support a conclusion of obviousness that is consistent with the proper “functional approach” to the determination of obviousness as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1996). 

27.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Malackowski in view of Zhang (US Patent Application Publication No. 2013/0116681).
28.	Regarding claim 13, Malackowski discloses reducing the velocity of the surgical instrument based in part on a sensed temperature of the end effector by using a look-up table to determine a feed rate adjustment coefficient such that for an acceptable temperature range an adjustment coefficient is 1.0 which as a multiplier does not adjust the velocity, [0166, 0169], and for a temperature approaching or above a level at which tissue damage occurs a retrieved adjustment coefficient may decrease from unity. 
However, in the same field of endeavor, Zhang teaches the use of a look-up table for adjusting surgical device output parameters to different values based on different sensed ranges (shown in figure 8, the number of ablation pulses 809 is determined from a look-up table for three different ranges of tissue size 805, [0039]).  
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the look-up tabled disclosed by Malackowski to include multiple temperature ranges having different adjustment coefficients such that a velocity could be adjusted to different rates based on more temperature ranges than just an acceptable and unacceptable temperature such as Zhang teaches having three different control outputs based on three sensed ranges.  Malackowski discloses velocity adjustment based on a threshold temperature to minimize heat damage to surrounding tissue [0165].  Providing a greater range of adjustments to the velocity of the tool would provide a more customized treatment based on the sensed parameters ensuring that the most effective treatment is performed while minimizing the extent that surrounding tissue is damaged.

Double Patenting
29.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
30.	A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
31.	Claims 1, 7, and 8 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,398,517. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
32.	Claims 2-6 and 9-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-16 of U.S. Patent No. 10,398,517. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite nearly identical inventions that are related in scope, and only vary based on their dependencies within the claims.

Conclusion
33.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lenihan et al. (US Patent No. 8,206,380) discloses a method of measuring contact force exerted on tissue by a medical device by monitoring tissue temperature.  Buske (US Patent Application Publication No. 2013/0199540) discloses a plasma treatment device with a robotically controlled positioning system for varying the distance of the treatment device from the tissue based on temperature measurements.  
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/           Examiner, Art Unit 3794